Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Election/Restrictions
Applicant’s election in the reply filed on 12/17/2021 of the compound labelled “DyLight 800 Conjugate” which has the following chemical structure:

    PNG
    media_image1.png
    373
    683
    media_image1.png
    Greyscale


The compound is recited at paragraph [0245] of the published application.  The election was without traverse.  The Election of Species requirement is thus deemed to be proper and is made Final. 

 
Status of Claims
Claims 30-32 and 34-45 are pending.
Claims 34-37 are withdrawn from consideration in accordance with 37 CFR 1.142(b), because they are drawn to non-elected species.
Claims 30-32 and 38-45 are presently under consideration.

Information Disclosure Statement
Applicant’s Information Disclosure Statements, filed 5/07/2020, 8/05/2020, 11/13/2020, 1/28/2021 and 4/15/2021, are acknowledged and have been considered.  With regard to the IDS filed on 5/07/2020, none of the cited Foreign Patent Documents and none of the cited Non Patent Literature Documents have been considered because copies of the cited documents have been provided by Applicant.  These citations have been crossed-through by the Examiner.  The cited US Patent Documents have been considered.

Claim Objections
Claim 30 is objected to because of the following.  At the sixth line of the claim, “orthithine” is recited.  This appears to be a typographical error.  The word “orthithine” should be corrected to “ornithine”.  Appropriate correction is required.
Claim 40 is objected to because of the following.  At the second line of the claim, “lymph noted” is recited.  This appears to be a typographical error.  The word “noted” should be corrected to “node”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-32 and 38-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 is drawn to a “compound of the formula B-L-IA or a salt thereof, wherein … L is a divalent linker of 1 to 30 atoms in length, the divalent linker comprising a divalent carbonylalkylcarbonyl group and a divalent aminoalkylcarboxylate …” The definition of variable L is indefinite because its metes and bounds cannot be 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “peptide” in claim 31 is used by the claim to mean “at least one amino acid” while the accepted meaning is “two or more amino acids.” The term is indefinite because the specification does not clearly redefine the term.  In fact, the specification at paragraph [0109] of the published application recites:  “The term ‘peptide’ as used herein includes molecular fragments or radicals comprising a series of [i.e., more than one] amino acids and amino acid analogs and derivatives covalently linked one to the other by amide bonds [emphasis added].”
Claim 31 recites the limitation "cyanine dye".  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation "the tissue".  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-32 and 38-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him/her.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
Regents of the University of California v. Eli Lilly & Co. the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus …”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

Claim 30 is drawn to a “compound of the formula B-L-IA or a salt thereof, wherein B is a ligand of prostate specific membrane antigen (PSMA) that is a urea of two amino acids, wherein the two amino acids are independently selected from asparagine, aspartic acid, cysteine, glutamic acid, lysine, glutamine, arginine, serine, [ornithine], threonine and combinations thereof; L is a divalent linker of 1 to 30 atoms in length, the divalent linker comprising a divalent carbonylalkylcarbonyl group and a divalent aminoalkylcarboxylate; and IA is an optical imaging agent selected from the group consisting of fluorescein, OREGON GREEN fluorescent agents, rhodamine fluorescent agents, DYLIGHT fluorescent agents, IRDye 800 CW, TEXAS RED, and phycoerythrin.”
The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic genus.  It is unquestionable that independent claim 30 is broad and generic with respect to all possible compounds encompassed by the claims.  The possible structural variations are very large.  Moreover, the specification lack sufficient variety of species to reflect this variance in the genus.  In fact, the specification does not disclose any compound that is defined by the claims. The elected compound does not appear to be defined by claim 30, at least because the linker does not contain a divalent carbonylalkylcarbonyl group, as the definition of the linker “L” in the claim requires.   Further, the specification does not explicitly disclose the instantly claimed definition of formula variable L.  The specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims. 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably 

Conclusion
Claims 30-32 and 38-45 are rejected.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070. The examiner can normally be reached M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/GREGG POLANSKY/Examiner, Art Unit 1629      

/SAVITHA M RAO/Primary Examiner, Art Unit 1629